NICHOLLS, C. J.
There is one feature of this case which plaintiff’s counsel refer to. It is claimed that the property has been in the actual possession since 1888 of one or more of the heirs of Sharkey, and that, the property being held in indivisión for the whole tract of 963 acres, the possession of any of the heirs upon any part of that tract was a possession of the whole, and this possession was the joint possession of all the joint owners. The fact that one of the heirs has been in possession is not as clearly shown as it should be. The question of the possession of the property at the time, and antecedently to the institution of these proceedings, is an important fact in this case, and should be positively shown. We think justice requires that the case should be remanded, and a new trial had especially upon this fact of possession.
For the reasons assigned, it is ordered, adjudged, and decreed that the judgments of the district court and of the Court of Appeal rendered herein be, and the same are, annulled, avoided, and reversed, and this case be reinstated on the docket of the Twenty-Fifth judicial district court for the parish of Tangipahoa, and it is hereby remanded to said district court for a new trial and further proceedings according to law.